UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPursuant to Section 12(b) or (g) of The Securities Exchange Act of FSP 303 East Wacker Drive Corp. (Exact name of registrant as specified in its charter) Delaware 20-8061759 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place, Suite 200Wakefield, MA01880-6210 (Address of principal executive offices) (781) 557-1300 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Preferred Stock, $.01 par value per share(Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Table of Contents Item 1. Business 1 Item 1A. Risk Factors 5 Item 2. Financial Information 5 Item 3. Properties 20 Item 4. Security Ownership of Certain Beneficial Owners and Management 23 Item 5. Directors and Executive Officers 24 Item 6. Executive Compensation 25 Item 7. Certain Relationships and Related Transactions, and Director Independence 25 Item 8. Legal Proceedings 26 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 27 Item 10. Recent Sales of Unregistered Securities 27 Item 11. Description of Registrant’s Securities to be Registered 28 Item 12. Indemnification of Directors and Officers 29 Item 13. Financial Statements and Supplementary Data 30 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 15. Financial Statements and Exhibits 30 SIGNATURE 31 Exhibit Index 32 Index to Consolidated Financial Statements F-1 Item 1. Business History Our company, FSP 303 East Wacker Drive Corp., which we refer to as the Company, is a Delaware corporation formed to purchase, own and operate a twenty-eight story multi-tenant office tower containing approximately 859,187 rentable square feet of office and retail space and a 294-stall underground parking garage located in downtown Chicago, Illinois, which we refer to as the Property.The Company operates in a manner intended to qualify as a real estate investment trust, or REIT, for federal income tax purposes. The Company was organized in December 2006 by FSP Investments LLC (member, FINRAand SIPC), a wholly-owned subsidiary of Franklin Street Properties Corp., which we refer to as Franklin Street(AMEX: FSP).FP Investments LLC acted as a real estate investment firm and broker/dealer with respect to (a) the organization of the Company, (b) the acquisition of the Property by the Company and (c) the sale of equity interests in the Company. The
